DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0009436) and further in view of Chang et al. (US 7,482,280).
 	With respect to claim 1, Lee describes a method comprising: forming a photoresist pattern over a target layer 10 wherein the photoresist pattern having patterns 15a and 15b with different thickness, forming extension polymer material 25a, 25b on the photoresist pattern; and patterning the target layer using at least the extension material as etching mask (fig. 1, 4, 5; paragraphs 23, 28, 30).  Unlike claimed invention, Lee doesn’t describe forming the photoresist pattern by using an extreme 
 	With respect to claim 5, the polymer 25a and 25b includes one selected from a silicon oxide based material (claim 10).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Chang as applied to claim 5 above, and further in view of O’Neill et al. (US 2015/0087139).
 	With respect to claims 6-8, Lee doesn’t describe using a CVD to deposit silicon-containing polymer 25a/25b.  O’Neill teaches that such process is known to one skill in the art to deposit a silicon-containing films or coating containing polymer precursor and silicon containing gas at pressure from 10mtorr to 760 Torr (paragraphs 39, 47, 63). It would have been obvious for one skill in the art before the effective filing date of the invention to use any known deposition method such as one shown here by O’Neill because using known method without changes in their respective functions, in this case using CVD to form a silicon-containing polymer coatings, would provide the coating with expected results.
Claims 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2007/0111373) and further in view of Chang et al. (US 7,482,280) and Hui et al. (US 2002/0058421).
 	With respect to claims 9, 12, 14 Ueda describes a method comprising: forming a photoresist pattern (holes) over a target layer; forming an extension material of amorphous carbon film on the photoresist pattern; etching the amorphous carbon film over the target layer; patterning the target layer using the amorphous carbon film as an etching mask (paragraphs 21-29, 40, 47). Unlike claimed invention, Ueda doesn't describe an etching step to remove photoresist residue. Hui describes a method of forming photoresist pattern wherein he teaches a descum step of photoresist pattern to remove the photoresist residue (paragraphs 27-35). It would have been obvious for one skill in the art before the effective filing date of the invention to perform a descum process of the photoresist pattern in light of Hui because Hui teaches that it would remove any residue or undissolved photoresist on the surface of the underlying layer (paragraphs 28, 35).
   	Unlike claimed invention, Ueda doesn’t describe forming the photoresist pattern by using an extreme ultra violet lithography operation (EUV).  Such method is known to one skill in the art as shown here by Chang.  He describes forming a patterned photoresist by using EUV method (col. 7, line 9-15).  It would have been obvious for one skill in the art before the effective filing date of the invention to form a patterned photoresist in light of Change’s EUV method because using known method without changes in their respective functions, in this case using EUV method to form a 
 	With respect to the steps of descum the photoresist and removing the amorphous carbon with different gases, it would have been obvious and within the knowledge of one skill in the art that different materials would have different etching gases tailored for that particular materials.  Since the photoresist and the amorphous carbon film described above are two different materials, they would require different gases for the descum step of the photoresist and the removing step of the amorphous carbon film.
	With respect to claim 13, with a depth of 1-1.5 um can be formed (paragraph 52), a target etching amount would include from 1-5 nm.
Claims 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0009436) and further in view of Leobandung (US 2018/0286826).
  	With respect to claims 15-17, 19, Lee doesn’t describe the structure further comprising a stack of dielectric layers and metallic layer. However, such structure having a stack of dielectric layers including nitrogen-free layer and metallic layer including TIN would depend on the type of the semiconductor device being manufacture. Leobandung shows that a stack up to 100 layers of metal and dielectric layers including nitrogen-free layer, low-k dielectric layers, and metallic layer including TiN can be formed and etched with a resist mask (paragraphs 33-37, 40). It would have been obvious for one skill in the art before the effective filing date of the invention that a structure having claimed layers of dielectric and metallic layers can be used in light of Leobandung because such structure would depend on the semiconductor devices being 
 	Any layer that is on top would be an etching mask for a lower layer as the process etches through all the layers. The 4th layer is for etching the lower 3th layer. The top metal layer is for etching the lower 2nd dielectric layer. And the top metal layer and 2" layer are for etching the lower 1st dielectric layer.
Claims 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2007/0111373) and further in view of Leobandung (US 2018/0286826).
 	With respect to claims 15, 19, Ueda doesn’t describe the structure further comprising a stack of dielectric layers and metallic layer. However, such structure having a stack of dielectric layers including nitrogen-free layer and metallic layer including TIN would depend on the type of the semiconductor device being manufacture. Leobandung shows that a stack up to 100 layers of metal and dielectric layers including nitrogen-free layer, low-k dielectric layers, and metallic layer including TiN can be formed and etched with a resist mask (paragraphs 33-37, 40). It would have been obvious for one skill in the art before the effective filing date of the invention that a structure having claimed layers of dielectric and metallic layers can be used in light of Leobandung because such structure would depend on the semiconductor devices being manufactured. The method described by the prior art above would be able to be applied to etch such a structure with predictable results. 
 	Any layer that is on top would be an etching mask for a lower layer as the process etches through all the layers. The 4th layer is for etching the lower 3th layer. 
 	With respect to claim 18, Ueda shows the thickness of the amorphous carbon film decreases from a top to a bottom of the photoresist pattern (fig. 2C).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Leobandung or Ueda/Leobandung as applied to claim 15 above, and further in view of Chang et al. (US 7,482,280).
 	With respect to claim 20, the prior art described above doesn’t teach forming the photoresist pattern by using an extreme ultra violet lithography operation (EUV).  Such method is known to one skill in the art as shown here by Chang.  He describes forming a patterned photoresist by using EUV method (col. 7, line 9-15).  It would have been obvious for one skill in the art before the effective filing date of the invention to form a patterned photoresist in light of Chang’s EUV method because using known method without changes in their respective functions, in this case using EUV method to form a photoresist pattern, would provide a pattern to etch the target layer with expected results.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear wherein the specification describing “performing a second etching after the extension material layer is formed to remove a part of the extension material layer formed on the target layer; and patterning the target layer by using at least the extension material layer as an etching mask, whereinDMUS 177383868-1.095714.1389Attorney Docket No. 095714-1389 (P20181458US02) the first etching and the second etching are performed using different etching gases from each other.”  The specification appears to describe the first and second descum etching step to remove resist residue remains on the surface of the target layer with either fluorine or Cl2 gases (paragraph 42 of the specification).  However, there is no description of second etching of the extension material formed on the target layer with a second etching that has different gases from the first etching of the resist residue.
Claims 10-14 are rejected for depending on rejected claim 9.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 2 and its dependent claims 3, 4, the prior art described above doesn’t teach that the photoresist pattern includes line patterns having different thicknesses and a thickness of the extension material layer on a side face of the photoresist pattern decreases from a top of the photoresist pattern to a bottom of the photoresist pattern.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10943791. Although the claims at issue are not identical, they are not patentably distinct from each other because they all describe a same patterning method by applying an extension material layer over a photoresist pattern having different thicknesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        


10/22/2021